Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-9, drawn to a method for providing two-way communication with a uniquely identified object and searching the object knowledge base using the unique identification to determine a unique reference used for a registration assessment, classified in  CPC,  G06Q 30/0258, G06F 16/2458, G06F 16/2458.
	
II. 	Claims 10-15, drawn to a method for associating information about an object with a reference to the object in an object knowledge base and requesting and receiving iteratively additional information about the object to determine a uniqueness qualification assessment, classified in CPC, G06Q 10/063112, G06Q 30/018, G06Q 30/0257.	

III. 	Claims 16-20, drawn to a method for receiving personalized two-way communication with a uniquely identified object and an Al agent, and
sending a selected set of  received information and the object categorization to an object knowledge base populated with Al 

3.	The inventions are independent or distinct, each from the other because of the following reasons:
Inventions I and II and are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, invention I has separate utility such as providing two-way communication with a uniquely identified object and searching the object knowledge base using the unique identification to determine a unique reference used for a registration assessment.  Invention II has associating information about an object with a reference to the object in an object knowledge base and requesting and receiving iteratively additional information about the object to determine a uniqueness qualification assessment. Invention III has receiving personalized two-way communication with a uniquely identified object and an Al agent and sending a selected set of the received information and the object categorization to an object knowledge base populated with Al configuration parameters tied to uniquely identified objects. See MPEP § 806.05(d).
 Invention I does not require to apply an object recognition algorithm to the information to categorize the object; mapping the uniqueness qualification assessment to a unique reference for the object in the object knowledge base and responsive to receiving an Al connection from the object knowledge base, sending the context  the registration assessment is one of registered and not registered; responsive to determining the registration assessment is not registered, adding the object to the object knowledge base and responsive to receiving an Al connection from the object knowledge base, sending the context associated with the requestor to the Al connection. Invention III does not require to asses registration, the registration assessment is one of registered and not registered; responsive to determining the registration assessment is not registered, adding the object to the object knowledge base and responsive to receiving an Al connection from the object knowledge base and responsive to determining the uniqueness qualification assessment is uniquely identifiable, mapping the uniqueness qualification assessment to a unique reference for the object in the object knowledge base. 
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)    the inventions have acquired a separate status in the art in view of their different classification;
(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d)    the prior art applicable to one invention would not likely be applicable to another invention;
(e)    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-
2603. The examiner can normally be reached on Monday through Friday 7:00 am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571) 272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

12/28/2021
/KIDEST MENDAYE/Examiner, Art Unit 2457                                                                                                                                                                                                        
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457